DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/10/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston (US2008/0308094) in view of Reens (US Patent No. 4,029,199).
For claim 1, Johnston discloses a support system (figs. 9-10) for holding solar mirrors (10, 12) of a solar trough system comprising: a frame (fig. 10, 41) for supporting the mirrors; a rib (42) attached to the frame underneath the frame; the rib having a top flange and a bottom flange in spaced relation to the top flange, and at least a first roller (57) engaged with the rib along which the rib moves as the frame moves.
Johnston does not disclose that the bottom flange has top surfaces which are angled to allow dust and debris to slide off.
Reens discloses a rib (fig. 3, 18) having a top flange and a bottom flange in spaced relation to the top flange, and the obviousness of making the bottom flange have top surfaces which are angled.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the top surfaces of the bottom flange of Johnston angled as made obvious by Reens to promote drainage and increase efficiency.
For claim 2, the combination discloses that the rib (Johnston fig. 11, 42) comprises a profile having a top portion that attaches to the frame, a central portion extending from the top portion and a bottom portion that engages with the roller(s), the rib moving along the roller(s) as the frame moves.
For claim 3, the combination discloses that the first roller comprises a housing (Johnston fig. 10, 40, 52) which receives the rib (42); and a roller (57) disposed in the housing on which the rib moves when the frame moves.
For claim 4, the combination discloses that the rib has a cross-section that is I-shaped (Johnston fig. 11, 42).
For claim 5, the combination discloses that the rib is curved (Johnston fig. 10, 42).
For claim 6, Johnston discloses a method for moving a frame supporting solar mirrors of a solar trough system (fig. 8, [0170]) comprising the steps of: moving the frame (fig. 8, 41) on a roller (fig. 11, 57) guided by a rib (42) engaged with the roller and attached to the frame bottom to a first position, the rib having a top flange and a bottom flange in spaced relation to the top flange and moving the frame on the roller guided by the rib engaged with the roller and attached to the frame bottom to a second position ([0170], the frame is moved to different positions to track the sun). 
Johnston does not disclose that the bottom flange has top surfaces which are angled to allow dust and debris to slide off.
Reens discloses a rib (fig. 3, 18) having a top flange and a bottom flange in spaced relation to the top flange, and the obviousness of making the bottom flange have top surfaces which are angled.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the top surfaces of the bottom flange of Johnston angled as made obvious by Reens to promote drainage and increase efficiency.
For claim 7, Johnston discloses a roller assembly (fig. 11) for engaging with a rib (42) attached to a frame underneath the frame that holds mirrors of a solar trough system comprising a housing (fig. 10, 40, 50) which receives the rib, the rib having a top flange and a bottom flange in spaced relation to the top flange, and a first roller (57) disposed in the housing on which the rib moves when the frame moves.
Johnston does not disclose that the bottom flange has top surfaces which are angled to allow dust and debris to slide off.
Reens discloses a rib (fig. 3, 18) having a top flange and a bottom flange in spaced relation to the top flange, and the obviousness of making the bottom flange have top surfaces which are angled.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the top surfaces of the bottom flange of Johnston angled as made obvious by Reens to promote drainage and increase efficiency.
For claim 10, Johnston discloses a rib (fig. 12, 42) for a frame that holds solar mirrors of a solar trough system (fig. 9) which engages with a roller comprises: a profile having a top portion (fig. 12, upper horizontal member) that attaches to the frame underneath the frame, a central portion (central vertical portion) extending from the top portion and a bottom portion (lower horizontal member) that engages with the roller (50, 57), the rib moving along the roller as the frame moves.
Johnston does not disclose that the bottom portion has top surfaces which are angled to allow dust and debris to slide off.
Reens discloses a rib (fig. 3, 18) having a top portion and a bottom portion in spaced relation to the top portion, and the obviousness of making the bottom portion have top surfaces which are angled.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the top surfaces of the bottom portion of Johnston angled as made obvious by Reens to promote drainage and increase efficiency.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston (US2008/0308094) in view of Reens (US Patent No. 4,029,199) as set forth in the rejection of claim 7, and further in view of Harbison et al. (US Patent No. 4,056,309).
For claim 8, the combination does not disclose at least a second roller disposed in the housing, the first roller disposed below the rib and the second roller disposed above the rib to constrain the rib from lifting out of the house due to wind forces on the mirrors.
Harbison discloses a roller assembly (fig. 2, 20) for engaging a rib (16) attached to a frame (48), the roller assembly comprising a first roller (right 56) disposed in a housing, a second roller (54) disposed in the housing, the first roller (right 56) disposed below the rib and the second roller (54) disposed above the rib to constrain the rib from lifting out of the housing due to wind forces.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the roller assembly of the combination with a first and second roller, the first roller disposed below the rib and the second roller disposed above the rib as made obvious by Harbison to increase the efficiency and load bearing capacity of the roller assembly. 
For claim 9, the combination discloses a third roller (Harbison fig. 2, left 56) disposed in the housing, the first roller (right 56) disposed below the rib and the second (54) and third roller (left 56) disposed about the rib to constrain the rib from lifting out of the housing due to wind forces or any lateral loads on the mirrors.

Response to Arguments
In response to the argument that neither Johnston or Reens discloses angled top surfaces, you can clearly see the angled top surface present in the lower flange of the rib (fig. 3, 18) of Reens.
In response to the argument that Reens does not disclose attaching the rib underneath the frame, the examiner argues that Reens is relied on to teach the obviousness of angling the top surface of the bottom flange of the rib; Johnston, the main prior art reference discloses attaching the rib underneath the frame, therefore the combination of the prior arts discloses the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633